DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Response to Amendment
The Amendment filed on 5/3/2022 has been entered.  Claims 1-20 are pending in the current application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the light control device of claim 1, in particular, a light control sheet located positioned between the first bonding surface of the first transparent coating substrate and the second bonding surface of the second transparent coating substrate; and a transparent adhesive layer joining the first bonding surface of the first transparent coating substrate and the second bonding surface of the second transparent coating substrate together around the light control sheet, wherein the light control sheet includes a first transparent electrode film, a second transparent electrode film, and a liquid crystal layer including a liquid crystal composition such that the liquid crystal composition is filling space between the first transparent electrode film and the second transparent electrode film, the first transparent electrode film includes including a first support film and a first electrode layer formed on the first support film joined to the first bonding surface via a first transparent adhesive, the second transparent electrode film including includes a second support film and a second electrode layer formed on the second support film joined to the second bonding surface via a second transparent adhesive, the light control sheet has a sheet edge face formed by an edge face of the first electrode layer, an edge face of the second electrode layer, and an edge face of the liquid crystal layer, the first transparent adhesive, the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component, and the transparent adhesive layer covers the sheet edge face and has a water absorption rate of 2% or less in accordance with a method of JIS K 7209:2000.  The closest prior art of Okuda (U.S. 2016/0082812) discloses a light control sheet (32, Fig. 3) located between the first bonding surface (surface of 34 facing 33 and 37, Fig. 3) and the second bonding surface (surface of 36 facing 33 and 37, Fig. 3); and a transparent adhesive layer (37, Fig. 3) that joins the first bonding surface (such as surface of 34 facing 37, Fig. 3) and the second bonding surface (such as surface of 36 facing 37, Fig. 3) together around the light control sheet (32, Fig. 3), 	wherein the light control sheet (32, Fig. 3) includes a first transparent electrode film (combination of: 42 and 44, Fig. 3) including a first electrode layer (42, Fig. 3) formed on a first support film (44, Fig. 3) which is joined to the first bonding surface (such as surface of 34 facing 33, Fig. 3) via a first transparent adhesive (33, Fig. 3), a second transparent electrode film (combination of: 43 and 45, Fig. 3) including a second electrode layer (43, Fig. 3) formed on a second support film (45, Fig. 3) which is joined to the second bonding surface (such as surface of 36 facing 35, Fig. 3) via a second transparent adhesive (35, Fig. 3), and a liquid crystal layer (41, Fig. 3) including a liquid crystal composition that fills space between the first transparent electrode film (combination of: 42 and 44, Fig. 3) and the second transparent electrode film (combination of: 43 and 45, Fig. 3), the light control sheet (32, Fig. 3) has a sheet edge face (32b, Fig. 3) formed by an edge face of the first electrode layer (42, Fig. 3), an edge face of the second electrode layer (43, Fig. 3), and an edge face of the liquid crystal layer (41, Fig. 3), and 	the transparent adhesive layer (37, Fig. 3) covers the sheet edge face (32b, Fig. 3) and has a water absorption rate (page 5, para [0071]).  However, Okuda fails to disclose all the combination of features including “the first transparent adhesive, the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component…the transparent adhesive layer has a water absorption rate of 2% or less in accordance with a method of JIS K 7209:2000” as recited in the claim.  Examiner notes that Okuda discloses that the first and second transparent adhesives (33 and 35, Fig. 3) are formed of a polyvinyl butyal (PVB) resin and has a higher moisture permeability (para [0049]) than that of the transparent adhesive layer (37, Fig. 3) formed of a urethane-based on transparent silicone-based sealer (para [0064]).  Therefore, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the light control device of Okuda to have all the combination of features as recited in the claim.  Claim 1 is allowed, as are its dependent claims 2-9 and 12-20.
The prior art does not disclose the method of producing a light control device of claim 10, in particular, preparing a light control sheet including a first electrode layer on a first support film, a second electrode layer on a second support film, and a liquid crystal layer between the first and second electrode layers, such that the light control sheet has a sheet edge face formed by an edge face of the first electrode layer, an edge face of the second electrode layer, and an edge face of the liquid crystal layer; forming a structure including a first transparent coating substrate, a second transparent coating substrate, and the light control sheet such that the first and second transparent coating structures sandwich the light control sheet; and forming a transparent adhesive layer which covers the sheet edge face and joins a first bonding surface of the first transparent coating structure and a second bonding surface of the second transparent coating structure around the light control sheet, wherein the liquid crystal layer includes a liquid crystal composition filling voids in a polymer network and a plurality of spacers dispersed in the liquid crystal layer, the forming of the structure includes joining the first support film to the first transparent coating substrate via a first transparent adhesive and joining the second support film to the second transparent coating substrate via a second transparent adhesive, the first transparent adhesive,  the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component, and the transparent adhesive layer has a water absorption rate of 2% or less in accordance with a method of JIS K 7209:2000.  The closest prior art of Okuda (U.S. 2016/0082812) discloses preparing a light control sheet (32, Fig. 3) including a first electrode layer (42, Fig. 3) on a first support film (44, Fig. 3), a second electrode layer (43, Fig. 3) on a second support film (45, Fig. 3), and a liquid crystal layer (41, Fig. 3) between the first and second electrode layers (42 and 43, Fig. 3), such that the light control sheet (32, Fig. 3) has a sheet edge face (32b, Fig. 3) formed by an edge face of the first electrode layer (42, Fig. 3), an edge face of the second electrode layer (43, Fig. 3), and an edge face of the liquid crystal layer (41, Fig. 3); forming a structure including a first transparent coating substrate (34, Fig. 3), a second transparent coating substrate (36, Fig. 3), and the light control sheet (32, Fig. 3) such that the first and second transparent coating structures (34 and 36, Fig. 3) sandwich the light control sheet (32, Fig. 3); and forming a transparent adhesive layer (37, Fig. 3) which covers the sheet edge face (32b, Fig. 3) and joins a first bonding surface (surface of 34 facing 33 and 37, Fig. 3) of the first transparent coating structure (34, Fig. 7) and a second bonding surface (surface of 36 facing 33 and 37, Fig. 3) of the second transparent coating structure (36, Fig. 3) around the light control sheet (32, Fig. 3), wherein the liquid crystal layer (41, Fig. 3) includes a liquid crystal composition (page 3, para [0045]) and the transparent adhesive layer (37, Fig. 3) has a water absorption rate (page 5, para [0071]).  However, Okuda fails to disclose all the combination of features including “the first transparent adhesive, the second transparent adhesive, and the transparent adhesive layer include an identical resin as a main component…the transparent adhesive layer has a water absorption rate of 2% or less in accordance with a method of JIS K 7209:2000” as recited in the claim.  Examiner notes that Okuda discloses that the first and second transparent adhesives (33 and 35, Fig. 3) are formed of a polyvinyl butyal (PVB) resin and has a higher moisture permeability (para [0049]) than that of the transparent adhesive layer (37, Fig. 3) formed of a urethane-based on transparent silicone-based sealer (para [0064]).  Therefore, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the method of producing the light control device of Okuda to have all the combination of features as recited in the claim.  Claim 10 is allowed, as is its dependent claim 11. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871